Citation Nr: 0917841	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-22 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1956 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This appeal was remanded by the Board in October 2007 for 
additional development.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record shows that an 
acquired psychiatric disability is related to service and was 
aggravated by a service connected disability.  


CONCLUSION OF LAW

An acquired psychiatric disability including depression was 
incurred in service and was aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting service connection, the full 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  The Board 
further finds that the RO complied with its October 2007 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  The Board notes that the Veteran is 
service connected for degenerative disc disease at L5-S1 
since June 1978.  

In this case, only some of the service treatment records are 
available for review.  Some of the service records from May 
1956 to 1959 are available; however, the service records from 
September 1959 May 1978 are unavailable for review.  The 
Board is aware that in such situations, it has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board also recognizes that VA 
has a heightened obligation to search for alternate medical 
records when service medical records are not available and 
must also provide an explanation to the veteran regarding 
VA's inability to obtain his service medical records.  Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  The record reflects 
that the RO made more than one request to the Personnel 
Information Exchange System (PIES) to obtain the Veteran's 
clinical records from a number of Air force bases.  No 
records were available and the Veteran was notified that such 
records were unavailable.  

In a Special Psychiatric Examination in July 1978, the 
Veteran reported problems with nerves and emotions in 
service.  The examination indicated that the Veteran reported 
manic depressive neurosis, depressed type associated with 
headaches, fatigue, irritability and so forth.  He indicated 
that after several conferences with a psychiatrist and 
symptomatic medication, he was relieved of his symptoms.  The 
examiner's impression was depressive neurosis, mixed type, by 
history, which was never disabling enough to require 
hospitalization, which corrected itself with outpatient 
counseling and a short period of medication.  

In this case, the Veteran has a current diagnosis of bipolar 
II disorder with depression.  In a January 2009 VA 
Compensation and Pension Examination, a VA psychologist 
reviewed the claims file, the Veteran's history and the 
available service medical records.  The Veteran reported that 
he had difficulty in service with bipolar disorder and 
depression.  He described mood swings, euphoria and trouble 
sleeping.  He had lack of interest in activities, no appetite 
and apathy.  He also cut his wrist while deployed in 
Thailand.  He indicated that he sought treatment in service 
and continued treatment after service.  The examiner examined 
the Veteran and diagnosed him with bipolar II, depressed, in 
partial remission.  The examiner opined that the Veteran's 
psychiatric disorder was traceable to service as evidenced by 
the Veteran's description of emotional highs and lows in 
service as well as his suicide attempt and previous mental 
health treatment in service.  Additionally, the examiner 
found that the Veteran's depression was at least as likely as 
not aggravated by his service-connected spine disability due 
to feeling depressed about his arthritis and experiencing 
chronic pain.  

The Board s reviewed both the Veteran's and his wife's 
statements.  The Veteran's wife's statements are consistent 
with the Veteran's recited history of treatment in service.  
A June 2005 statement from the Veteran's wife indicated that 
they were married since 1964.  In 1970, the Veteran began to 
have trouble with fatigue and difficulty sleeping.  She 
indicated that in 1974, the Veteran sought treatment in a 
psychiatric clinic in service.  She stated that he was 
diagnosed with depression and possible PTSD and underwent 
treatment for 4 years.  The Veteran's and his wife's 
statements are competent to show that symptoms such as 
fatigue and trouble sleeping, which is non-medical in nature, 
were present in service.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature).  These statements may be competent to support a 
claim for service connection where the events or the presence 
of disability or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).

Additionally, the Board notes that the Veteran consistently 
reported depression and bipolar symptoms since seeking VA 
treatment in 1983.  The VA treatment records in 1983 show 
that the Veteran reported problems of fatigue and depression 
in service.  He was also diagnosed with questionable bipolar 
disorder and major depression.  

The Board finds that the preponderance of the evidence shows 
that bipolar disorder with depression began in service.  
Additionally, the VA examination shows that his psychiatric 
disability was aggravated by his service connected back 
disability.  As such service connected connection is 
warranted.  The Board acknowledges that the available service 
medical records do not show treatment for a psychiatric 
disability.  However, the majority of medical records are 
unavailable, including the records pertaining to the time 
period when the Veteran indicated that his symptoms began.  
Therefore, the Board has afforded the Veteran the benefit of 
the doubt and has accepted his statement and his wife's 
statement as competent evidence supporting his claim for 
service connection.  Furthermore, the VA examination is 
sufficient to establish secondary service connection for 
aggravation.  

Considering the VA examination, the VA treatment records and 
the competent lay statements, the record does not 
preponderate against the Veteran's claim that his bipolar 
disorder with depressions is related to service and/or 
aggravated by a service connected disability.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).


ORDER

Service connection for an acquired psychiatric disability, 
diagnosed as bipolar disorder II with depression, is granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


